Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 25 November 2019 and 13 July 2020, has been considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text):
Figure 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 15 and 18-19 are rejected for lack of adequate written description.
Claims 7, 15 and 18-19 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claims recite “extracting importance measures for each of the plurality of features”. The Applicant has provided no disclosure of how these importance measures are calculated for each of the features. Any calculation of measures could potentially read on the as-claimed invention.

This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of calculation of measures (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the calculation of measures is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of calculation of measures claims any and all types of calculation of measures evidencing that the Applicant did not have possession of their invention at the time of filing.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the questionnaire" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite systems for screening the mental health of patients. The limitations of:
Claim 1
execute a test application, […], upon [… obtaining …], an indication to initiate a test; and terminate the test application upon receiving, […], an indication to stop the test; wherein the test application comprises: [… outputting …], a series of questions from mental health questionnaires comprising text and answers for each question; [… outputting …], live video data recorded […]; recording, […], a set of test video data; recording, […], a set of test audio data; [… obtaining …], though the user interface, an answer for each of the series of questions to yield a selection of answers; and processing, […], the selection of answers, the set of test video data, and the set of audio data to output a mental health indication of the user.
Claim 10
[… obtain …], an indication to initiate a test and executing a test application until [… obtaining …] an indication to stop the test, the test application comprising: [… outputting …] text […] for the user to read; recording, […], a set of test video data during the test; [… outputting …], a window displaying live video data recorded […]; continually processing the set of test video data during the test to: identifying a face of the user; determining whether all of a plurality of pixels of the face are within a frame; and stopping the test if the face is outside the frame; recording, […], a set of test audio data during the test; and processing the set of test audio data and test video data to identify audio and video features and storing the audio and video features in the memory.
Claim 16
[… obtain …] a set of answer data representing answers from a user to a series of questions from mental health questionnaires; [… obtain …] a set of test video data recorded during a test representing the face of the user while the user is reading text; process the set of test video data to output a set of video features; [… obtain …] a set of test audio data recorded during the test representing the voice of the user while the user is reading text; process the set of audio data to output a set of audio features; process, […], the set of answer data, the set of video features, and the set of audio features to output an indication of the mental health of the user.
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a display, a microphone, a camera, a memory and a control system comprising one or more processors, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the display, a microphone, a camera, a memory and a control system comprising one or more processors, the claim encompasses collecting data for a patient to analyze and make a determination for the patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a display, a microphone, a camera, a memory and a control system comprising one or more processors, which implements the identified abstract idea. The display, a microphone, a camera, a memory and a control system comprising one or more processors are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions; see Applicant’s specification paragraphs [0146]-[0147]), such that it amounts no more than mere instructions to 
The claim recites the additional elements of “displaying”, “receiving” and “using a machine learning model”. The “displaying” is recited at a high level of generality (simply outputting data on a generic display for a user) and amounts to simply output of data, which is a form of extra-solution activity. The “receiving” is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “using a machine learning model” is recited at a high-level of generality (i.e., as a general training and use of a machine learning model) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a display, a microphone, a camera, a memory and a control system comprising one or more processors, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “displaying”, “receiving” and “using a machine learning model” were considered extra-solution activity and/or generally linking to a particular 
Claims 2-6, 8-9, 11-14 and 17 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-6, 8-9, 11-14 and 17 do not recite any additional elements, the claims simply further define the mental health disorders screened or how the data is analyzed in making the determination of the patient’s condition. Therefore the claims fail to provide a practical application and/or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”) in view of U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”) in view of U.S. Patent App. No. 2018/0342329 (hereafter “Rufo”).

Regarding claim 1, Beck teaches a system for screening the mental health of patients (Beck: paragraph [0001], “a system and method to evaluate and predict the mental condition of a person”, paragraph [00070], “using the invention… to screen for mental health”), the system comprising:
--a display (Beck: paragraph [0136], “a display screen”);
--a microphone (Beck: paragraph [0136], “microphone”);
--a camera positioned to capture an image in front of the display and configured to output video data (Beck: Figure 1, element 110, paragraph [0074], “the system can include a camera 110 and a microphone 120”. Also see, paragraph [0060], [0076]-[0081]. The Examiner notes the camera captures the facial/micro-expressions of the user of the device);
--a user interface (Beck: paragraph [0135], “user interface”);
--a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of evaluating the mental health of a user; and a control system coupled to the memory comprising one or more processors (Beck: paragraph [0136], “The methods described herein can be executed on a computer system, generally comprised of a central processing unit (CPU) that is operatively connected to a memory device… Computer code executed by the CPU”. Also see, paragraph [0140]), the control system configured to execute the machine executable code to cause the control system to:
in response to the customer's actuation of the browser user interface”, paragraph [0141], “a user's computer can run an application”); and […]; wherein the test application comprises: […];
--recording, by the camera, a set of test video data (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0076], “The camera(s) can also detect and monitor facial expressions, including micro-expressions”. Also see, paragraph [0105]. The video data of the camera is recorded, and used to determine facial/micro-expressions);
--recording, by the microphone, a set of test audio data (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0088], “a microphone and/or speech sensors 120. Deviations from normal speech patterns can be identified. A patient's speech can be analyzed over time to detect aberrations and possible signs of anxiety and/or declining mental health”. Also see paragraph [0101], [0105]. The audio data of the microphone is recorded, and used to determine deviations);
--receiving, though the user interface, an answer for each of the series of questions to yield a selection of answers (Beck: Figure 2, element 340, paragraph [0011], “A user interface can allow a healthcare provider to submit patient data from an evaluation and/or results of a Depression Anxiety Stress Scale to be included in the analysis.”, paragraph [0110], “The completes the questionnaire for a Depression Anxiety Stress Scale (DASS-21). Data is collected from the subject”. The Examiner interprets that the questionnaire is completed via the user interface, and answers entered); and
--processing, using a machine learning model, the selection of answers, the set of test video data, and the set of audio data to output a mental health indication of the user (Beck: Figures 1-2, paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, paragraph [0090], “Data (i.e. raw data) from the sensors can be extracted (130, 135, 140 and 145)… An algorithm can then be used to analyze the features/data compiled from the sensors. Machine learning and/or artificial intelligence (not shown) can be used to detect aberrations, deviations and/or patterns”, paragraph [0094], “Machine Learning 165 and/or artificial intelligence can be utilized to, for example, identify patterns, relationships and/or correlations among the data. The system can also predict the mental condition of a patient”. Also see, paragraph [0095].  The Examiner notes as shown in Figure 2, the recorded video, audio and answers are fused and input into a machine learning algorithm to make a prediction of mental health).
Beck may not explicitly teach (underlined below for clarity):
--terminate the test application upon receiving, by the control system, an indication to stop the test;
--displaying, on the display, a series of questions from mental health questionnaires comprising text and answers for each question;

--terminate the test application upon receiving, by the control system, an indication to stop the test (Vaughan: Figure 21, paragraph [0214], “one or more button allowing a user to access an incomplete evaluation… and the ability to finish that evaluation”. The Examiner interprets the “Cancel” button on figure 21, is an indication received by the user to the control system to stop the test);
--displaying, on the display, a series of questions from mental health questionnaires comprising text and answers for each question (Vaughan: Figure 21, paragraph [0024], “1) display a plurality of questions related to a cognitive function of the subject ; 2) receive input from a user comprising answers to the plurality of questions related to the subject”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an indication to stop the test and displaying the questions as taught by Vaughan within the system for determining mental health as taught by Beck with the motivation of “improve both the accuracy and efficiency for diagnosis and treatment” (Vaughan: paragraph [0005]).
Beck and Vaughan may not explicitly teach (underlined below for clarity):
--displaying, on the display, live video data recorded by the camera;
Rufo teaches a home care system to assess the mental condition of a user (Rufo: paragraph [0273], “assessment of a resident with physical, mental, or cognitive disorders, and to facilitate the delivery of treatment to the resident”. Also see, paragraph [0423]), in which
displaying, on the display, live video data recorded by the camera (Rufo: paragraph [0149], “live video can be streamed from the camera 193 and displayed”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Rufo within teaching of Beck and Vaughan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the displaying of live video recorded by the camera as taught by Rufo for the recording of the video of the user and a user interface as taught by Beck and Vaughan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 3, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein recording, by the microphone, further comprises: initiating the recording upon determining, by the control system, that the user is speaking (Beck: paragraphs [0110]-[0112], “The system continues to monitor the subject as he/she speaks… Data is collected from the subject… the system can identify speech and breathing patterns that are associated with a patient speaking”. Also see, paragraph [0127]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 4, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein the control system is further configured to: receive the set of test video responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0076], “The camera(s) can also detect and monitor facial expressions, including micro-expressions”, paragraph [0088], “a microphone and/or speech sensors 120. Deviations from normal speech patterns can be identified. A patient's speech can be analyzed over time to detect aberrations and possible signs of anxiety and/or declining mental health”. Also see, paragraph [0105]; Vaughan: paragraph [0077]. The Examiner notes this is receiving of video and audio data from the camera and microphone);
--preprocess the received set of test video data to identify a plurality of video segments, each video segment corresponding to one question in the series of questions and comprising a time window (Beck: paragraph [0013], “detecting and recording data from the person's autonomic and voluntary responses with one or more sensors”, paragraph [0087], “The response time for answering individual questions can also be observed and recorded”; Vaughan: paragraphs [0113]-[0114], “a preprocessing module 605… The preprocessed new data can be passed on to the prediction module, which may output a prediction 670”, paragraph [0148], “The user interface may be configured to administer the assessment procedure in real-time, such that the user answers one question at a time and the prediction module can select the next best question to ask based on recommendations made by the feature recommendation module”. The Examiner interprets the detecting of response time is identification of segments for answering the individual questions, in combination with the preprocessing model of Vaughan teaches what is required); and
detecting and recording data from the person's autonomic and voluntary responses with one or more sensors”, paragraph [0087], “The response time for answering individual questions can also be observed and recorded”; Vaughan: paragraphs [0113]-[0114], “a preprocessing module 605… The preprocessed new data can be passed on to the prediction module, which may output a prediction 670”, paragraph [0148], “The user interface may be configured to administer the assessment procedure in real-time, such that the user answers one question at a time and the prediction module can select the next best question to ask based on recommendations made by the feature recommendation module”. The Examiner interprets the detecting of response time is identification of segments for answering the individual questions, in combination with the preprocessing model of Vaughan teaches what is required).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding claim 5, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein the control system is further configured to: preprocess the plurality of audio segments and the plurality of video segments to identify overlapping time windows; output a set of integrated audio and video segments based on the identified overlapping time windows (Beck: paragraph [0025], “a fusion algorithm that combines input from sensors (including a camera, pressure sensor and speech sensor) to evaluate and/or predict the mental condition of a person”, paragraph [0031], “an algorithm that synchronizes sensor input”. Also see, paragraph [0104]; Vaughan: paragraphs [0113]-[0114], [0148]. The Examiner notes fusion and 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein the machine learning model is at least one of: a generalized linear model, a regression model, a logistical regression model, and a supervised machine learning classification model (Beck: Figure 2, element 375. Also see, Vaughan: paragraph [0120]. The Examiner notes SVM and Neural networks are supervised learning classification models).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein the mental health indication identifies a likelihood of the user having one of a plurality of mental health disorders, the plurality of mental health disorders comprising: a neuropsychiatric disorder, schizophrenia, and a bipolar disorder (Beck: paragraph [0061], “there are a myriad of mental illnesses, common illnesses include stress, anxiety, depression, dementia and schizophrenia”; Vaughan: paragraph [0179], “behavioral disorders such as autism spectrums disorders , attention deficits disorders , bipolar disorder , schizophrenia , epilepsy , cerebral palsy , and / or any other behavioral disorder”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 9, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein the mental health indication identifies whether the user is a patient or a healthy control (Beck: paragraph [0094], “The system can also predict the mental condition of a patient. For example, the system can recognize a decline in cognitive abilities. The system can also identify patterns of conduct/activity of patients in historical data that have subsequently experienced mental health issues”).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”), U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”) and U.S. Patent App. No. 2018/0342329 (hereafter “Rufo”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2015/0288924 (hereafter “Liu”).

Regarding claim 2, Beck, Vaughan and Rufo teaches the limitations of claim 1, but may not explicitly teach wherein the indication to stop the test application comprises a determination, by the control system, that a user face is not within an image captured by the camera.
Liu teaches wherein the indication to stop the test application comprises a determination, by the control system, that a user face is not within an image captured by the camera (Liu: paragraph [0009], “collecting information of a current video communication process includes, when detecting, by using a face tracking technology, that a face of a first participant is absent”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include detecting a face is missing as taught by Liu with the video capture as taught .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”), U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”) and U.S. Patent App. No. 2018/0342329 (hereafter “Rufo”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2011/0082712 (hereafter “Eberhardt”).

Regarding claim 7, Beck, Vaughan and Rufo teaches the limitations of claim 1, and further teaches wherein the machine learning model comprises a generalized linear model (Vaughan: paragraph [0117], “a linear model”, paragraph [0120], “One or more machine learning algorithms may be used to construct the assessment model”) generated by:
--receiving labeled training data for a plurality of individuals indicating whether each of the plurality of individuals has one or more mental health disorders (Vaughan: paragraph [0115], “The training data 650, used by the training module to construct the assessment model , can comprise a plurality of datasets from a plurality of subjects, each subject' s dataset comprising an array of features and corresponding feature values, and a classification of the subject' s develop mental disorder or condition”), the labeled training data comprising:
--audio and video data recorded for each of the plurality of individuals recording during a training test; and a selection of answers to the questionnaires from each of the plurality of individuals (Vaughan: paragraph [0077], “data collected and utilized by the system can include subject and caregiver video , audio , responses to questions or activities”, paragraph [0115], “The training data 650, used by the training module to construct the assessment model, one or more of answers to the questions, observations of the subject such as characterizations based on video images”. Also see, paragraphs [0063], [0118], and [0127]. The Examiner notes the datasets for the plurality of individuals comprises audio, video data and answers, and this is used to train the model);
--determining a plurality of features from the labeled training data (Vaughan: paragraph [0088], “determining a plurality of features and corresponding feature values”);
--training an initial machine learning model in a supervised manner, based on the plurality of features (Vaughan: paragraph [0012], “Machine learning classifiers can be trained on a population”);
--extracting importance measures for each of the plurality of features, based on the training of the initial machine learning model (Vaughan: Figure 10, paragraph [0016], “the diagnostic module is configured to generate a score in response to said feature importance”, paragraph [0134], “evaluate the “expected feature importance” of each candidate feature… determine the expected feature importance of a feature”. The Examiner interprets a score of feature importance reads on importance measures);
Beck, Vaughan and Rufo may not explicitly teach (underlined below for clarity):
--generating a plurality of subset machine learning models based on the extracted importance measures for the plurality of features;
--evaluating a classification performance of the generated plurality of subset machine learning models; and
--selecting at least one of the subset machine learning models as the generalized linear model.
generating a plurality of subset machine learning models based on the extracted importance measures for the plurality of features (Eberhardt: Figure 3, paragraphs [0039]-[0042], “training data is randomized and segmented in order to score feature selection… The training set is used to train a BBN classifier… a classifier is trained on each of the training sets created in the data preparation step”, claim 3, “building a list of a plurality of BBN model candidates based on the training set of claim data”. Also see, paragraph [0096]);
--evaluating a classification performance of the generated plurality of subset machine learning models (Eberhardt: Figure 3, paragraph [0034], “each of the BBN models is scored using one or more scoring methods, such as Minimum Description Length (MDL), also known as the Bayesian Information Criterion (BIC), as well as Bayesian Scoring (BDe)”, paragraph [0042], “a receiver operating characteristic (ROC) curve is plotted for each test exercise to calculate classification accuracy”. Also see, paragraph [0005], claim 3); and
--selecting at least one of the subset machine learning models as the generalized linear model (Eberhardt: Figure 3, paragraph [0034], “a BBN model having the highest score among all is selected as the final candidate from the BBN candidates”. Also see, claim 3).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a plurality of models and scoring each to select one as taught by Eberhardt with the training and use of a machine learning model as taught by Beck, Vaughan and Rufo with the motivation of “improve patient screening, risk stratification, and therapy selection to address current shortcomings” (Eberhardt: paragraph [0055]). 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”) in view of U.S. Patent App. No. 2019/0043610 

Regarding claim 10, Beck teaches a system for screening the mental health of patients (Beck: paragraph [0001], “a system and method to evaluate and predict the mental condition of a person”, paragraph [00070], “using the invention… to screen for mental health”), the system comprising:
--a display (Beck: paragraph [0136], “a display screen”);
--a microphone (Beck: paragraph [0136], “microphone”);
--a camera configured to capture an image in front of the display and to output video data (Beck: Figure 1, element 110, paragraph [0074], “the system can include a camera 110 and a microphone 120”. Also see, paragraph [0060], [0076]-[0081]. The Examiner notes the camera captures the facial/micro-expressions of the user of the device);
--a user interface (Beck: paragraph [0135], “user interface”);
--a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; and a control system coupled to the memory comprising one or more processors (Beck: paragraph [0136], “The methods described herein can be executed on a computer system, generally comprised of a central processing unit (CPU) that is operatively connected to a memory device… Computer code executed by the CPU”. Also see, paragraph [0140]), the control system configured to execute the machine executable code to cause the control system to:
--receive, through the user interface, an indication to initiate a test and executing a test application […] (Beck: paragraphs [0134]-[0135], “in response to the customer's actuation of 
--recording, by the camera, a set of test video data during the test (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0076], “The camera(s) can also detect and monitor facial expressions, including micro-expressions”. Also see, paragraph [0105]. The video data of the camera is recorded, and used to determine facial/micro-expressions); […];
--continually processing the set of test video data during the test to: identifying a face of the user (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0076], “The camera(s) can also detect and monitor facial expressions, including micro-expressions”. Also see, paragraph [0105]. Determining facial/micro-expressions reads on identifying a face); […];
--recording, by the microphone, a set of test audio data during the test (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0088], “a microphone and/or speech sensors 120. Deviations from normal speech patterns can be identified. A patient's speech can be analyzed over time to detect aberrations and possible signs of anxiety and/or declining mental health”. Also see 
--processing the set of test audio data and test video data to identify audio and video features (Beck: Figures 1-2, paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, paragraph [0090], “Data (i.e. raw data) from the sensors can be extracted (130, 135, 140 and 145)… An algorithm can then be used to analyze the features/data compiled from the sensors. Machine learning and/or artificial intelligence (not shown) can be used to detect aberrations, deviations and/or patterns”, paragraph [0094], “Machine Learning 165 and/or artificial intelligence can be utilized to, for example, identify patterns, relationships and/or correlations among the data. The system can also predict the mental condition of a patient”. Also see, paragraph [0095].  The Examiner notes as shown in Figure 2, the recorded video, audio and answers are fused and input into a machine learning algorithm to make a prediction of mental health) and 
--storing the audio and video features in the memory (Beck: paragraph [0058], “data from an individual person can be recorded and stored”, paragraphs [0105], “Both raw data and processed data can be stored”).
Beck may not explicitly teach (underlined below for clarity):
--receive, through the user interface, an indication to initiate a test and executing a test application until receiving an indication to stop the test,
--displaying text on the display for the user to read;

--receive, through the user interface, an indication to initiate a test and executing a test application until receiving an indication to stop the test (Vaughan: Figure 21, paragraph [0214], “one or more button allowing a user to access an incomplete evaluation… and the ability to finish that evaluation”. The Examiner interprets the “Cancel” button on figure 21, is an indication received by the user to the control system to stop the test),
--displaying text on the display for the user to read (Vaughan: Figure 21, paragraph [0024], “1) display a plurality of questions related to a cognitive function of the subject ; 2) receive input from a user comprising answers to the plurality of questions related to the subject”. The Examiner notes questions are text to read);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an indication to stop the test and displaying the questions as taught by Vaughan within the system for determining mental health as taught by Beck with the motivation of “improve both the accuracy and efficiency for diagnosis and treatment” (Vaughan: paragraph [0005]).
Beck and Vaughan may not explicitly teach (underlined below for clarity):
--displaying, on the display, a window displaying live video data recorded by the camera;
Rufo teaches a home care system to assess the mental condition of a user (Rufo: paragraph [0273], “assessment of a resident with physical, mental, or cognitive disorders, and to facilitate the delivery of treatment to the resident”. Also see, paragraph [0423]), in which
displaying, on the display, a window displaying live video data recorded by the camera (Rufo: paragraph [0149], “live video can be streamed from the camera 193 and displayed”);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Rufo within teaching of Beck and Vaughan since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the displaying of live video recorded by the camera as taught by Rufo for the recording of the video of the user and a user interface as taught by Beck and Vaughan. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Beck, Vaughan and Rufo may not explicitly teach (underlined below for clarity):
--determining whether all of a plurality of pixels of the face are within a frame; and stopping the test if the face is outside the frame;
Liu teaches determining whether all of a plurality of pixels of the face are within a frame; and stopping the test if the face is outside the frame (Liu: paragraph [0009], “collecting information of a current video communication process includes, when detecting, by using a face tracking technology, that a face of a first participant is absent”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include detecting a face is missing as taught by Liu within the video capture as taught by Beck, Vaughan and Rufo with the motivation of improving the capture of video (Liu: paragraphs [0006] and [0009]).

Regarding claim 11, Beck, Vaughan, Rufo and Liu teaches the limitations of claim 10, and further teaches wherein the displayed text comprises a series of questions from mental health questionnaires comprising text and answers for each question (Vaughan: Figure 21, paragraph [0024], “1) display a plurality of questions related to a cognitive function of the subject; 2) receive input from a user comprising answers to the plurality of questions related to the subject”).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 12, Beck, Vaughan, Rufo and Liu teaches the limitations of claim 11, and further teaches wherein each of the audio and video features correspond to a question in the series of questions (Beck: paragraph [0013], “detecting and recording data from the person's autonomic and voluntary responses with one or more sensors”, paragraph [0087], “The response time for answering individual questions can also be observed and recorded”; Vaughan: paragraph [0077], “data collected and utilized by the system can include subject and caregiver video , audio , responses to questions or activities”, paragraphs [0113]-[0114], “a preprocessing module 605… The preprocessed new data can be passed on to the prediction module, which may output a prediction 670”, paragraph [0148], “The user interface may be configured to administer the assessment procedure in real-time, such that the user answers one question at a time and the prediction module can select the next best question to ask based on recommendations made by the feature recommendation module”. In both cases the Examiner interprets the captured sensor data is in response to the questions).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 13, Beck, Vaughan, Rufo and Liu teaches the limitations of claim 10, and further teaches wherein processing the set of test audio data and set of test video data further comprises: preprocessing the set of test audio data and the test video data to identify overlapping time windows; outputting a set of integrated audio and video segments based on the identified overlapping time windows (Beck: paragraph [0025], “a fusion algorithm that combines input from sensors (including a camera, pressure sensor and speech sensor) to evaluate and/or predict the mental condition of a person”, paragraph [0031], “an algorithm that synchronizes sensor input”. Also see, paragraph [0104]; Vaughan: paragraphs [0113]-[0114], [0148]. The Examiner notes fusion and synchronization of the sensor data (audio and video data) reads on identification of the overlapping time windows and integrating into a data set to be used for analysis (i.e., the integrated set)); and
--processing the set of integrated audio and video segments by a machine learning model to determine a mental health condition of the user Beck: Figures 1-2, paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, paragraph [0090], “Data (i.e. raw data) from the sensors can be extracted (130, 135, 140 and 145)… An algorithm can then be used to analyze the features/data compiled from the sensors. Machine learning and/or artificial intelligence (not shown) can be used to detect aberrations, deviations and/or patterns”, paragraph [0094], “Machine Learning 165 and/or artificial intelligence can be utilized to, for example, identify patterns, relationships and/or correlations among the data. The system can also predict the mental condition of a patient”. Also see, paragraph [0095].  The Examiner 
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding claim 14, Beck, Vaughan, Rufo and Liu teaches the limitations of claim 13, and further teaches wherein the machine learning model is at least one of: a generalized linear model, a regression model, a logistical regression model, and a supervised machine learning classification model (Beck: Figure 2, element 375. Also see, Vaughan: paragraph [0120]. The Examiner notes SVM and Neural networks are supervised learning classification models).
The motivation to combine is the same as in claim 10, incorporated herein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”), U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”), U.S. Patent App. No. 2018/0342329 (hereafter “Rufo”) and U.S. Patent App. No. 2015/0288924 (hereafter “Liu”) as applied to claim 10 above, and further in view of U.S. Patent App. No. 2011/0082712 (hereafter “Eberhardt”).

Regarding claim 15, Beck, Vaughan, Rufo and Liu teaches the limitations of claim 13, and further teaches wherein the machine learning model comprises a generalized linear model (Vaughan: paragraph [0117], “a linear model”, paragraph [0120], “One or more machine learning algorithms may be used to construct the assessment model”) generated by:
--receiving labeled training data for a plurality of individuals indicating whether each of the plurality of individuals has one or more mental health disorders (Vaughan: paragraph [0115], a plurality of datasets from a plurality of subjects, each subject' s dataset comprising an array of features and corresponding feature values, and a classification of the subject' s develop mental disorder or condition”), the labeled training data comprising:
--audio and video data recorded for each of the plurality of individuals recording during a training test; and a selection of answers to the questionnaires from each of the plurality of individuals (Vaughan: paragraph [0077], “data collected and utilized by the system can include subject and caregiver video , audio , responses to questions or activities”, paragraph [0115], “The training data 650, used by the training module to construct the assessment model, can comprise… one or more of answers to the questions, observations of the subject such as characterizations based on video images”. Also see, paragraphs [0063], [0118], and [0127]. The Examiner notes the datasets for the plurality of individuals comprises audio, video data and answers, and this is used to train the model);
--determining a plurality of features from the labeled training data (Vaughan: paragraph [0088], “determining a plurality of features and corresponding feature values”); 
--training an initial machine learning model in a supervised manner, based on the plurality of features (Vaughan: paragraph [0012], “Machine learning classifiers can be trained on a population”);
--extracting importance measures for each of the plurality of features, based on the training of the initial machine learning model (Vaughan: Figure 10, paragraph [0016], “the diagnostic module is configured to generate a score in response to said feature importance”, paragraph [0134], “evaluate the “expected feature importance” of each candidate feature… 
Beck, Vaughan, Rufo and Liu may not explicitly teach (underlined below for clarity):
--generating a plurality of subset machine learning models based on the extracted importance measures for the plurality of features;
--evaluating a classification performance of the generated plurality of subset machine learning models; and
--selecting at least one of the subset machine learning models as the generalized linear model.
Eberhardt teaches generating a plurality of subset machine learning models based on the extracted importance measures for the plurality of features (Eberhardt: Figure 3, paragraphs [0039]-[0042], “training data is randomized and segmented in order to score feature selection… The training set is used to train a BBN classifier… a classifier is trained on each of the training sets created in the data preparation step”, claim 3, “building a list of a plurality of BBN model candidates based on the training set of claim data”. Also see, paragraph [0096]);
--evaluating a classification performance of the generated plurality of subset machine learning models (Eberhardt: Figure 3, paragraph [0034], “each of the BBN models is scored using one or more scoring methods, such as Minimum Description Length (MDL), also known as the Bayesian Information Criterion (BIC), as well as Bayesian Scoring (BDe)”, paragraph [0042], “a receiver operating characteristic (ROC) curve is plotted for each test exercise to calculate classification accuracy”. Also see, paragraph [0005], claim 3); and
selecting at least one of the subset machine learning models as the generalized linear model (Eberhardt: Figure 3, paragraph [0034], “a BBN model having the highest score among all is selected as the final candidate from the BBN candidates”. Also see, claim 3).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a plurality of models and scoring each to select one as taught by Eberhardt with the training and use of a machine learning model as taught by Beck, Vaughan, Rufo and Liu with the motivation of “improve patient screening, risk stratification, and therapy selection to address current shortcomings” (Eberhardt: paragraph [0055]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”) in view of U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”).

Regarding claim 16, Beck teaches a system for screening the mental health of patients (Beck: paragraph [0001], “a system and method to evaluate and predict the mental condition of a person”, paragraph [00070], “using the invention… to screen for mental health”), the system comprising:
--a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; a control system coupled to the memory comprising one or more processors (Beck: paragraph [0136], “The methods described herein can be executed on a computer system, generally comprised of a central processing unit (CPU) that is operatively connected to a memory device… Computer code executed by the CPU”. Also see, paragraph [0140]), the control system configured to execute the machine executable code to cause the control system to:
--receive a set of answer data representing answers from a user to a series of questions from mental health questionnaires (Beck: Figure 2, element 340, paragraph [0011], “A user interface can allow a healthcare provider to submit patient data from an evaluation and/or results of a Depression Anxiety Stress Scale to be included in the analysis.”, paragraph [0110], “The system continues to monitor the subject as he/she speaks with a healthcare provider and completes the questionnaire for a Depression Anxiety Stress Scale (DASS-21). Data is collected from the subject”. The Examiner interprets that the questionnaire is completed via the user interface, and answers entered);
--receive a set of test video data recorded during a test representing the face of the user […]; process the set of test video data to output a set of video features (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”, paragraph [0076], “The camera(s) can also detect and monitor facial expressions, including micro-expressions”. Also see, paragraph [0105]. The video data of the camera is recorded, and used to determine facial/micro-expressions which are video features); 
--receive a set of test audio data recorded during the test representing the voice of the user […]; process the set of audio data to output a set of audio features (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from Deviations from normal speech patterns can be identified. A patient's speech can be analyzed over time to detect aberrations and possible signs of anxiety and/or declining mental health”. Also see paragraph [0101], [0105]. The audio data of the microphone is recorded, and used to determine deviations which are audio features);
--process, using a machine learning model, the set of answer data, the set of video features, and the set of audio features to output an indication of the mental health of the user (Beck: Figures 1-2, paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, paragraph [0090], “Data (i.e. raw data) from the sensors can be extracted (130, 135, 140 and 145)… An algorithm can then be used to analyze the features/data compiled from the sensors. Machine learning and/or artificial intelligence (not shown) can be used to detect aberrations, deviations and/or patterns”, paragraph [0094], “Machine Learning 165 and/or artificial intelligence can be utilized to, for example, identify patterns, relationships and/or correlations among the data. The system can also predict the mental condition of a patient”. Also see, paragraph [0095].  The Examiner notes as shown in Figure 2, the recorded video, audio and answers are fused and input into a machine learning algorithm to make a prediction of mental health).
Beck may not explicitly teach (underlined below for clarity):
--receive a set of test video data recorded during a test representing the face of the user while the user is reading text; […]; receive a set of test audio data recorded during the test representing the voice of the user while the user is reading text (Vaughan: Figure 21, paragraph [0024], “1) display a plurality of questions related to a cognitive function of the subject ; 2) data collected and utilized by the system can include subject and caregiver video , audio , responses to questions or activities”. The audio and video is captured as they read the questions (i.e., text));
One of ordinary skill in the art before the effective filing date would have found it obvious to include capturing audio and video as the user reads text as taught by Vaughan within the system for determining mental health as taught by Beck with the motivation of “improve both the accuracy and efficiency for diagnosis and treatment” (Vaughan: paragraph [0005]).

Regarding claim 17, Beck and Vaughan teaches the limitations of claim 16, and further teaches wherein the machine learning model is at least one of: a generalized linear model, a regression model, a logistical regression model, and a supervised machine learning classification model (Beck: Figure 2, element 375. Also see, Vaughan: paragraph [0120]. The Examiner notes SVM and Neural networks are supervised learning classification models).
The motivation to combine is the same as in claim 16, incorporated herein.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”) and U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”) as applied to claim 16 above, and further in view of U.S. Patent App. No. 2011/0082712 (hereafter “Eberhardt”).

Regarding claim 18, Beck and Vaughan teaches the limitations of claim 16, and further teaches wherein the machine learning model comprises a generalized linear model (Vaughan: a linear model”, paragraph [0120], “One or more machine learning algorithms may be used to construct the assessment model”) generated by: 
--receiving labeled training data for a plurality of individuals indicating whether each of the plurality of individuals has one or more mental health disorders (Vaughan: paragraph [0115], “The training data 650, used by the training module to construct the assessment model , can comprise a plurality of datasets from a plurality of subjects, each subject' s dataset comprising an array of features and corresponding feature values, and a classification of the subject' s develop mental disorder or condition”), the labeled training data comprising:
--audio and video data recorded for each of the plurality of individuals recording during a training test; and a selection of answers to the questionnaires from each of the plurality of individuals (Vaughan: paragraph [0077], “data collected and utilized by the system can include subject and caregiver video , audio , responses to questions or activities”, paragraph [0115], “The training data 650, used by the training module to construct the assessment model, can comprise… one or more of answers to the questions, observations of the subject such as characterizations based on video images”. Also see, paragraphs [0063], [0118], and [0127]. The Examiner notes the datasets for the plurality of individuals comprises audio, video data and answers, and this is used to train the model);
--determining a plurality of features from the labeled training data (Vaughan: paragraph [0088], “determining a plurality of features and corresponding feature values”);
--training an initial machine learning model in a supervised manner, based on the plurality of features (Vaughan: paragraph [0012], “Machine learning classifiers can be trained on a population”);
 generate a score in response to said feature importance”, paragraph [0134], “evaluate the “expected feature importance” of each candidate feature… determine the expected feature importance of a feature”. The Examiner interprets a score of feature importance reads on importance measures);
Beck and Vaughan may not explicitly teach (underlined below for clarity):
--generating a plurality of subset machine learning models based on the extracted importance measures for the plurality of features;
--evaluating a classification performance of the generated plurality of subset machine learning models; and
--selecting at least one of the subset machine learning models as the generalized linear model.
Eberhardt teaches generating a plurality of subset machine learning models based on the extracted importance measures for the plurality of features (Eberhardt: Figure 3, paragraphs [0039]-[0042], “training data is randomized and segmented in order to score feature selection… The training set is used to train a BBN classifier… a classifier is trained on each of the training sets created in the data preparation step”, claim 3, “building a list of a plurality of BBN model candidates based on the training set of claim data”. Also see, paragraph [0096]);
--evaluating a classification performance of the generated plurality of subset machine learning models (Eberhardt: Figure 3, paragraph [0034], “each of the BBN models is scored using one or more scoring methods, such as Minimum Description Length (MDL), also known as the Bayesian Information Criterion (BIC), as well as Bayesian Scoring (BDe)”, paragraph a receiver operating characteristic (ROC) curve is plotted for each test exercise to calculate classification accuracy”. Also see, paragraph [0005], claim 3); and
--selecting at least one of the subset machine learning models as the generalized linear model (Eberhardt: Figure 3, paragraph [0034], “a BBN model having the highest score among all is selected as the final candidate from the BBN candidates”. Also see, claim 3).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a plurality of models and scoring each to select one as taught by Eberhardt with the training and use of a machine learning model as taught by Beck and Vaughan with the motivation of “improve patient screening, risk stratification, and therapy selection to address current shortcomings” (Eberhardt: paragraph [0055]).

Claims 19 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”) in view of U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”) in view of U.S. Patent App. No. 2011/0082712 (hereafter “Eberhardt”).

Regarding claim 19, Beck teaches a machine learning […] system (Beck: Figures 1-2, paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, comprising: 
--at least one non-transitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicatively coupled to the at least one non-transitory processor-readable storage medium, in operation (Beck: paragraph a central processing unit (CPU) that is operatively connected to a memory device… Computer code executed by the CPU”. Also see, paragraph [0140]), the at least one processor configured to:
--receive […]: answers to mental health questionnaires administered to the plurality of individuals (Beck: Figure 2, element 340, paragraph [0011], “A user interface can allow a healthcare provider to submit patient data from an evaluation and/or results of a Depression Anxiety Stress Scale to be included in the analysis.”, paragraph [0110], “The system continues to monitor the subject as he/she speaks with a healthcare provider and completes the questionnaire for a Depression Anxiety Stress Scale (DASS-21). Data is collected from the subject”. The Examiner interprets that the questionnaire is completed via the user interface, and answers entered); and
--video data and audio data recorded while each of the plurality of individuals read text from a digital display (Beck: paragraphs [0073]-[0074], “Both autonomic and voluntary responses of the person can be recorded and analyzed… The camera can detect stress, anxiety or other emotions from expressions, micro-expressions and/or spontaneous expressions. The microphone can detect the same emotion from the person's voice”. Also see, paragraphs [0076], [0105]), 
--wherein the video data is processed to identify portions of the video data comprising the face of the individual (Beck: paragraph [0076], “The camera(s) can also detect and monitor facial expressions, including micro-expressions”. Also see, paragraph [0105]. The video data of the camera is recorded, and used to determine facial/micro-expressions) and 
Deviations from normal speech patterns can be identified. A patient's speech can be analyzed over time to detect aberrations and possible signs of anxiety and/or declining mental health”. Also see paragraph [0101], [0105]. The audio data of the microphone is recorded, and used to determine deviations); […].
Beck may not explicitly teach (underlined below for clarity):
--a machine learning training system,
--receive labeled training data including data for a plurality of individuals that indicates whether each of the plurality of individuals has one or more of a plurality of mental health disorders, the labeled training data further comprising:
--process the answers, the audio data, and the video data to output a plurality of features;
--train an initial machine learning model in a supervised manner based on the received training data;
--extract an importance measure for each of the plurality of features from the trained initial machine learning model;
--store the features of the diagnostic classifier in the at least one non-transitory processor readable storage medium for subsequent use as a screening tool.
Vaughan teaches a system to assess mental health of a user (Vaughan: paragraph [0079], “a system diagram for a digital personalized medicine platform 100 for providing diagnosis and therapy related to behavioral , neurological or mental health disorders”), in which
--a machine learning training system (Vaughan: paragraph [0113], “an assessment model that has been trained using a large set of clinically validated data to learn the statistical 
--receive labeled training data including data for a plurality of individuals that indicates whether each of the plurality of individuals has one or more of a plurality of mental health disorders (Vaughan: paragraph [0115], “The training data 650, used by the training module to construct the assessment model , can comprise a plurality of datasets from a plurality of subjects, each subject' s dataset comprising an array of features and corresponding feature values, and a classification of the subject' s develop mental disorder or condition”), the labeled training data further comprising:
--process the answers, the audio data, and the video data to output a plurality of features (Vaughan: paragraph [0088], “determining a plurality of features and corresponding feature values”);
--train an initial machine learning model in a supervised manner based on the received training data (Vaughan: Figure 10, paragraph [0016], “the diagnostic module is configured to generate a score in response to said feature importance”, paragraph [0134], “evaluate the “expected feature importance” of each candidate feature… determine the expected feature importance of a feature”. The Examiner interprets a score of feature importance reads on importance measures);
--extract an importance measure for each of the plurality of features from the trained initial machine learning model (Vaughan: Figure 10, paragraph [0016], “the diagnostic module is configured to generate a score in response to said feature importance”, paragraph [0134], “evaluate the “expected feature importance” of each candidate feature… determine the 
--store the features of the diagnostic classifier in the at least one non-transitory processor readable storage medium for subsequent use as a screening tool (Vaughan: paragraph [0159], “The storage unit 1215 can store files, such as drivers, libraries and saved programs”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine learning model as taught by Vaughan within the system for determining mental health using machine learning as taught by Beck with the motivation of “improve both the accuracy and efficiency for diagnosis and treatment” (Vaughan: paragraph [0005]).
Beck and Vaughan may not explicitly teach (underlined below for clarity):
--generate a plurality of subset machine learning models based on the extracted importance measures for the plurality of features;
--evaluate a classification performance of the generated plurality of subset machine learning models;
--select at least one of the plurality of subset machine learning models as a diagnostic classifier; 
Eberhardt teaches generate a plurality of subset machine learning models based on the extracted importance measures for the plurality of features (Eberhardt: Figure 3, paragraphs [0039]-[0042], “training data is randomized and segmented in order to score feature selection… The training set is used to train a BBN classifier… a classifier is trained on each of the training sets created in the data preparation step”, claim 3, “building a list of a plurality of BBN model candidates based on the training set of claim data”. Also see, paragraph [0096]);
evaluate a classification performance of the generated plurality of subset machine learning models (Eberhardt: Figure 3, paragraph [0034], “each of the BBN models is scored using one or more scoring methods, such as Minimum Description Length (MDL), also known as the Bayesian Information Criterion (BIC), as well as Bayesian Scoring (BDe)”, paragraph [0042], “a receiver operating characteristic (ROC) curve is plotted for each test exercise to calculate classification accuracy”. Also see, paragraph [0005], claim 3);
--select at least one of the plurality of subset machine learning models as a diagnostic classifier (Eberhardt: Figure 3, paragraph [0034], “a BBN model having the highest score among all is selected as the final candidate from the BBN candidates”. Also see, claim 3);
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a plurality of models and scoring each to select one as taught by Eberhardt with the training and use of a machine learning model as taught by Beck and Vaughan with the motivation of “improve patient screening, risk stratification, and therapy selection to address current shortcomings” (Eberhardt: paragraph [0055]).

Regarding claim 23, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein the diagnostic classifier is configured to output a mental health indication identifying an individual as healthy or as having a general mental health issue (Beck: paragraph [0094], “The system can also predict the mental condition of a patient. For example, the system can recognize a decline in cognitive abilities. The system can also identify patterns of conduct/activity of patients in historical data that have subsequently experienced mental health issues”).
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding claim 24, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein the diagnostic classifier is configured to output a mental health indication identifying an individual as healthy or as having a specific mental health issue (Beck: paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, paragraph [0061], “there are a myriad of mental illnesses, common illnesses include stress, anxiety, depression, dementia and schizophrenia”; Vaughan: paragraph [0179], “behavioral disorders such as autism spectrums disorders , attention deficits disorders , bipolar disorder , schizophrenia , epilepsy , cerebral palsy , and / or any other behavioral disorder”).
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding claim 25, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein the diagnostic classifier is configured to output a mental health indication identifying an individual as having either a first specific mental health disorder or a second specific mental health disorder (Beck: paragraph [0018], “Machine learning and/or artificial intelligence can be used to correlate the aberrations, deviations and/or patterns with one or more mental health ailments”, paragraph [0061], “there are a myriad of mental illnesses, common illnesses include stress, anxiety, depression, dementia and schizophrenia”; Vaughan: paragraph [0179], “behavioral disorders such as autism spectrums disorders , attention deficits disorders , bipolar disorder , schizophrenia , epilepsy , cerebral palsy , and / or any other behavioral disorder”. The systems can diagnose all of the conditions mentioned (i.e., a first and second)).


Regarding claim 26, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein the diagnostic classifier is configured output a mental health indication identifying a risk of developing a mental health disorder for an individual (Vaughan: paragraph [0113], “the determination of the subject as at risk for a particular disorder of the plurality of disorders being screened”).
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding claim 27, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein the labeled training data further comprises: for each individual in the plurality of individuals, an indication of at least one of the following: whether the individual is healthy, whether the individual has a general mental health issue, whether the individual has one or more specific mental health disorders, whether the individual is at risk of developing a general mental health issue, or whether the individual is at risk of developing one or more specific mental health disorders (Vaughan: paragraph [0115], “The training data 650, used by the training module to construct the assessment model , can comprise a plurality of datasets from a plurality of subjects, each subject' s dataset comprising an array of features and corresponding feature values, and a classification of the subject' s develop mental disorder or condition”).
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding claim 28, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein training the initial machine learning model further comprises using 
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding claim 29, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches
--wherein the labeled training data further comprises at least one of functional measurement data or physiological measurement data (Vaughan: paragraph [0077], “data collected and utilized by the system can include subject and caregiver video , audio , responses to questions or activities”, paragraph [0115], “The training data 650, used by the training module to construct the assessment model, can comprise… one or more of answers to the questions, observations of the subject such as characterizations based on video images”, paragraph [0182], “measured physiological parameters of the subject”. Also see, paragraphs [0063], [0118], and [0127]. The Examiner notes the datasets for the plurality of individuals comprises physiological data).
The motivation to combine is the same as in claim 19, incorporated herein.

Regarding claim 30, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches further comprising: using the features of the diagnostic classifier as a screening tool to assess at least one of intermediate or end-point outcomes in at least one clinical trial testing for treatment responses (Vaughan: paragraph [0018], “The therapeutic module may determine an updated amount and an updated timing for administering an updated dose of a therapeutic agent and output an updated personal treatment plan for the subject in response to the diagnostic data and the updated diagnostic data”. The Examiner interprets this is assessing the performance of a therapy (i.e., a clinical trial) and reads on what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 19, incorporated herein.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2019/0239791 (hereafter “Beck”), U.S. Patent App. No. 2019/0043610 (hereafter “Vaughan”) and U.S. Patent App. No. 2011/0082712 (hereafter “Eberhardt”) as applied to claim 19 above, and further in view of U.S. Patent App. No. 2016/0192889 (hereafter “Koutsoulers”).

Regarding claim 20, Beck Vaughan and Eberhardt teaches the limitations of claim 19, and further teaches wherein the selected subset machine learning model includes a portion of the plurality of features, the portion selected from features having an importance measure […] (Vaughan: paragraphs [0134]-[0135], “the expected feature importance of each candidate feature may be represented as a score or a real number, which can then be ranked in comparison to other candidate features . The candidate feature having the desired rank, for example a top 10 , top 5 , top 3 , top 2 , or the highest rank , may be selected”. The Examiner notes a desired rank reads on a threshold).
Beck Vaughan and Eberhardt may not explicitly teach (underlined below for clarity):
--wherein the selected subset machine learning model includes a portion of the plurality of features, the portion selected from features having an importance measure above a threshold value (Koutsoulers: paragraph [0088], “a feature generation module that employs different feature selection algorithms (e.g. margin-based feature selection methods) to rank features (e.g. voxels) according to their predictive relevance… by either determining an optimal cut-off threshold for feature selection (hard feature selection)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to use a threshold as taught by Koutsoulers with the feature selection as taught by Beck Vaughan and Eberhardt with the motivation of “improve the prognostic performance of models” (Koutsoulers: paragraph [0127]).

Regarding claim 21, Beck Vaughan, Eberhardt and Koutsoulers teaches the limitations of claim 20, and further teaches wherein at least twenty features of the plurality of features have an importance measure above the threshold value, and wherein the portion comprises at least ten features and less than twenty features (Vaughan: paragraphs [0134]-[0135], “the expected feature importance of each candidate feature may be represented as a score or a real number, which can then be ranked in comparison to other candidate features . The candidate feature having the desired rank, for example a top 10 , top 5 , top 3 , top 2 , or the highest rank , may be selected”. The Examiner notes the at least 20 features over the threshold and at least 10 features in the portion is a design choice which the systems of Vaughan, Eberhardt and Koutsoulers are capable of performing and therefore would be an obvious modification).
The motivation to combine is the same as in claim 20, incorporated herein.

Regarding claim 22, Beck Vaughan, Eberhardt and Koutsoulers teaches the limitations of claim 20, and further teaches wherein each of the subset machine learning models includes a training data is randomized and segmented in order to score feature selection… The training set is used to train a BBN classifier… a classifier is trained on each of the training sets created in the data preparation step”, claim 3, “building a list of a plurality of BBN model candidates based on the training set of claim data”. Also see, paragraph [0096]).
The motivation to combine is the same as in claim 20, incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2016/0180038 teaches using natural language processing to diagnose for mental disorders.
2019/0117143 teaches assessing depression using machine learning.
2019/0230170 teaches monitoring a user’s interaction with a computing device to quantify a risk in their mental state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626